United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Savannah, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-544
Issued: May 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2006 appellant filed a timely appeal of a November 20, 2006 merit
decision of the Office of Workers’ Compensation Programs with respect to the termination of her
compensation benefits under 5 U.S.C. § 8106(c)(2). Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
June 12, 2004 on the grounds that he refused an offer of suitable work under 5 U.S.C.
§ 8106(c)(2).
FACTUAL HISTORY
On October 11, 2002 appellant, a truck driver, filed a traumatic injury claim (Form CA-1)
alleging that he sustained knee injuries when the hydraulic lift he was standing on lost pressure

and collapsed to the ground. The Office accepted bilateral sprain/strain of the knees, leg
contusions and aggravation of left knee arthritis.1
Edward Allcock, an attending osteopath, opined that appellant was totally disabled for
work in a report dated May 5, 2003. He diagnosed degenerative changes of the lumbar spine and
left knee, with chronic low back and knee pain. The Office referred appellant for a second
opinion examination by Dr. Douglas Hein, an orthopedic surgeon. In a report dated June 2,
2003, Dr. Hein provided a history and results on examination. He indicated that appellant had
degenerative changes in the knees and back. Dr. Hein stated that the degenerative changes
antedated the employment injury and did not establish an ongoing aggravation of the spinal
condition. He found that the contusions and strains to the right knee had resolved, but there was
ongoing difficulty with the left knee. Dr. Hein completed a work capacity evaluation
(OWCP5-c) indicating that appellant could work with restrictions such as one hour of walking
and standing, and a 10-pound lifting restriction.
The Office determined that a conflict in the medical evidence existed with respect to
appellant’s ability to work. Appellant was referred to Dr. H. Clark Deriso, a Board-certified
orthopedic surgeon, for a referee examination. By report dated August 12, 2003, Dr. Deriso
provided a history and results on examination. He diagnosed probable early osteoarthritis of the
left knee, early osteoarthritis of the right knee and history of chronic back pain. Dr. Deriso
stated:
“I would agree with the recommendation of Dr. Douglas Hein that this gentleman
certainly would be able to work in a sedentary capacity eight hours a day five
days a week. This gentleman has had chronic changes in his knee that have been
present for several years and not just from an accident 10 months ago. Again, I
think [appellant] can perform modified lighter-type work with no lifting greater
than 10 pounds. He indeed does have arthritis of his knees and degenerative disc
of the lumbar spine by x-ray. He had these prior to his reported injury of
October 2002.”
In a letter dated October 23, 2003, the employing establishment offered appellant a fulltime position as a modified mail processing clerk. The physical requirements included lifting up
to 10 pounds intermittently for one hour, intermittent sitting for seven hours and one-half hour
intermittent standing. Appellant rejected the offer on November 3, 2003.
By letter dated April 21, 2004, the Office advised appellant that the offered position was
considered suitable. The provisions of 5 U.S.C. § 8106(c)(2) were noted and appellant was
advised to accept the position or provide reasons for his refusal within 30 days. His
representative submitted a May 11, 2004 letter stating that appellant had gone to the employing
establishment on or about May 6, 2004 and was told there was no job available for him. He
stated that appellant spoke with a Maxine Wilson by telephone, and was advised that his
disability retirement was approved and no job was available. The representative stated that
appellant’s attending physician continued to report that appellant was totally disabled.
1

The Office did not accept aggravation of left knee arthritis until December 17, 2003.

2

In a memorandum of telephone call dated May 19, 2004, the Office indicated that
Ms. Wilson had been contacted and was advised that the offered job was still available.
According to Ms. Wilson, appellant had stated that he was on disability retirement and had no
intention of returning to work.
By letter dated May 21, 2004, the Office found that the reasons offered were insufficient.
The Office stated that the offered job remained available and appellant had 15 days to accept the
position or a final decision would be issued. On May 27, 2004 the Office received a
December 18, 2003 report from Dr. Allcock who opined that appellant was totally disabled.
Appellant also submitted a July 10, 2003 letter from a rehabilitation nurse stating that appellant
had been released to return to work on April 21, 2003 but he stopped after six hours and was
determined to be permanently disabled.
In a decision dated June 10, 2004, the Office terminated compensation for wage loss
effective June 12, 2004 on the grounds that appellant had refused an offer of suitable work. The
Office discussed the evidence submitted on May 27, 2004 and found that the weight of the
evidence rested with Dr. Deriso. Appellant requested a hearing, which was held on
May 24, 2005. He submitted reports from Dr. Christopher Oldfield regarding his continuing
treatment.
By decision dated September 6, 2005, the hearing representative affirmed the June 10,
2004 decision. The hearing representative found that Dr. Deriso represented the weight of the
evidence regarding appellant’s work capacity and that the offered job was suitable.
Appellant requested reconsideration in a letter received by the Office on
August 30, 2006. He submitted a June 5, 2006 report from Dr. Oldfield, who diagnosed chronic
leg pain and low back pain secondary to degenerative changes in knees and low back.
Dr. Oldfield opined that these conditions initially started as a result of the employment injury in
October 2002.
In a decision dated November 20, 2006, the Office reviewed the case on its merits and
denied modification of the prior decisions.
LEGAL PRECEDENT
5 U.S.C. § 8106(c) provides in pertinent part, “A partially disabled employee who …
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”
It is the Office’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.2 To justify such a termination, the Office
must show that the work offered was suitable.3 An employee who refuses or neglects to work

2

Henry P. Gilmore, 46 ECAB 709 (1995).

3

John E. Lemker, 45 ECAB 258 (1993).

3

after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.4
With respect to the procedural requirements of termination under section 8106(c), the
Board has held that the Office must inform appellant of the consequences of refusal to accept
suitable work and allow appellant an opportunity to provide reasons for refusing the offered
position.5 If appellant presents reasons for refusing the offered position, the Office must inform
appellant if it finds the reasons inadequate to justify the refusal of the offered position and afford
appellant a final opportunity to accept the position.6
It is well established that when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.7
ANALYSIS
The initial question presented is whether the offered job was medically suitable. There
was a conflict in the medical evidence between Dr. Allcock, the attending physician, and the
second opinion physician, Dr. Hein, regarding appellant’s ability to work. Dr. Allcock opined
that appellant was totally disabled, while Dr. Hein found that appellant could work full time
within specified restrictions. The Federal Employees’ Compensation Act provides that, if there
is a disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make the
examination.8 This is called a referee examination and the Office will select a physician who is
qualified in the appropriate specialty and who has no prior connection with the case.9
Dr. Deriso, the referee examiner, noted that appellant had degenerative changes to the
knees and back that preexisted the employment injury. He provided an unequivocal opinion that
appellant was capable of working eight hours in a light-duty position. Dr. Deriso indicated that
appellant should not lift more than 10 pounds. The Board finds that he provided a reasoned
medical opinion that is entitled to the special weight accorded to a referee examiner.
The offered position did not require more than 10 pounds lifting. It was a sedentary
position with lifting up to 10 pounds for one hour intermittently. The offered position conforms
to the restrictions noted by Dr. Deriso. The Board finds that, based on the weight of the medical
evidence, the offered position of modified mail processing clerk was medically suitable.

4

Catherine G. Hammond, 41 ECAB 375, 385 (1990); 20 C.F.R. § 10.517(a).

5

Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).

6

Id.

7

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

8

5 U.S.C. § 8123(a).

9

20 C.F.R. § 10.321 (1999).

4

The Office notified appellant of its finding that the modified secretary job offer was
suitable and of the consequences for not accepting a suitable offer. Appellant argued that the
position was not available. The Office, however, confirmed with the employing establishment
that the position remained available. With respect to appellant’s argument that his attending
physician found him totally disabled, the case, as noted above, was sent to a referee examiner to
resolve a conflict. The referee physician’s reasoned opinion is entitled to special weight and
represents the weight of the medical evidence. Additional reports from a physician on one side
of the conflict that is properly resolved by a referee examiner are generally insufficient to
overcome the weight accorded the referee’s report or create a new conflict.10 Dr. Allcock’s
additional reports are essentially repetitive of his stated opinion on appellant’s disability status.
In accord with established procedures, the Office provided appellant an additional 15
days to accept the position prior to termination of compensation. The Board finds that the job
offered was medically and vocationally suitable, and the Office followed its procedures prior to
termination of compensation. Accordingly, the Board finds that the Office met its burden of
proof to terminate compensation for wage loss effective June 12, 2004.
Following the June 10, 2004 decision, appellant submitted medical evidence regarding
his continuing treatment from Dr. Oldfield.11 In his June 5, 2006 report, Dr. Oldfield opined that
appellant was permanently disabled. The issue is whether appellant was capable of performing
the mail processing clerk position at the time it was offered. Dr. Oldfield does not discuss the
offered position or provide a reasoned opinion on the issue presented.
CONCLUSION
The Office met its burden of proof to terminate compensation effective June 12, 2004 on
the grounds that appellant had refused an offer of suitable work.

10

See Harrison Combs, Jr., supra note 7; Dorothy Sidwell, 41 ECAB 857 (1990).

11

The Board notes that, while appellant submitted a new medical report on appeal, the Board can review only
evidence that was before the Office at the time of the final decision on appeal. 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 20, 2006 is affirmed.
Issued: May 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

